DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/31/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 10 recites “the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor”. However, the drawing figures show that the drain terminal of MTR1 is directly connected to both the output node and the compensation capacitor. The drawing figures also show the left terminal of the compensation capacitor CP1 is directly connected to a rectangular box, load 113. The drawing figures does not show “the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor”.
Similarly, claim 17 recites “the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor”. However, the drawing figures show that the drain terminal of MTR1 is directly connected to both the output node and the compensation capacitor. The drawing figures also show the left terminal of the compensation capacitor CP1 is directly connected to a rectangular box, load 113. The drawing figures does not show “the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor”, which contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, an/or new matter.
The specification describes that a first compensation capacitor CP1 may be connected between the first adjustment transistor MTR1 and the load 113, and a second compensation capacitor CP2 may be connected between the second adjustment transistor MTR2 and the load 113. See paragraph 0077. The specification does not describe that the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor. In addition, the drawing figures show that the drain terminal of MTR1 is directly connected to both the output node and the compensation capacitor. The drawing figures also show the left terminal of the compensation capacitor CP1 is directly connected to a rectangular box, load 113. The drawing figures does not show the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor.
Claims 11-15 are rejected based on the dependency from claim 10.
Similarly, claim 17 recites “the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor”, which contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, an/or new matter.
The specification describes that a first compensation capacitor CP1 may be connected between the first adjustment transistor MTR1 and the load 113, and a second compensation capacitor CP2 may be connected between the second adjustment transistor MTR2 and the load 113. See paragraph 0077. The specification does not describe that the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor. In addition, the drawing figures show that the drain terminal of MTR1 is directly connected to both the output node and the compensation capacitor. The drawing figures also show the left terminal of the compensation capacitor CP1 is directly connected to a rectangular box, load 113. The drawing figures does not show the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor.
Claims 18-20 are rejected based on the dependency from claim 17.
Further clarification is required.
Response to Arguments
The amendments filed 06/10/2022 has been addressed in the above sections. 
Regarding claims 10 and 17, Applicant argues that Lee does not teach “the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor”.
The specification describes that a first compensation capacitor CP1 may be connected between the first adjustment transistor MTR1 and the load 113, and a second compensation capacitor CP2 may be connected between the second adjustment transistor MTR2 and the load 113. See paragraph 0077. The specification does not describe that the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor. In addition, it’s respectfully disagreed that the arguments on page 8 that the drawing figures show the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor. The drawing figures show that the drain terminal of MTR1 is directly connected to both the output node and the compensation capacitor. The drawing figures show the left terminal of the compensation capacitor CP1 is directly connected to a rectangular box, load 113. The drawing figures does not show the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor. The current application does not disclose the drain terminal of the adjustment transistor being connected in parallel to the output node and the compensation capacitor.

Allowable Subject Matter
Claims 21, 23 and 25 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842